 

Case 20-10343-LSS Doc 4740 Filed 05/21/21 Page 1 of 2

 

May 13, 2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market St, 6" Floor
Wilmington, DE 19801

Re: SA

Your Honor,

The Boy Scout meetings were held in a building adjacent to the American Legion
building. During the meetings, the leaders would point at me, then point at other
Boy Scout leader and in hushed tones, say “We will get him”. | did not know what
they meant but it made me very uncomfortable.

| was only 10 or 12 years old. | was being watched constantly at these meetings.

When my brother took me to one of the leader’s homes to pick up banty hens
and a rooster, this leader answered the door in his bathrobe and then flashed us
and tried to reach for us. We had to go more than once and sometimes he was in
his underwear. He was never properly dressed. | did share this with my parents,
but they did not take me seriously. | was told they did not want to hear it and to
not tell this to anyone. | stopped going to this leader’s home. My parents
punished me by sending me to my room without supper. | then stopped going to
meetings and would go to a friend’s house instead. My parents found out but did
nothing to try to understand.
 

 

Case 20-10343-LSS Doc 4740 Filed 05/21/21 Page 2 of 2

BSA Bankruptcy Case ri

This led me to not wanting to go to school because the boys were pressing me to
always go back to the meetings. | never went back to the meeting and my
schoolwork slipped because | felt lost and had lost interest in things.

To this day, this nightmare has followed me and affected everything | do. | have
never found a way to deal with it.

Very truly yours,

  

 
